JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed August 15, 2006 be affirmed. The district court properly dismissed this action for lack of subject matter jurisdiction, because the complaint did not state a claim based on federal law, see 28 U.S.C. § 1331, nor was there diversity of citizenship, see 28 U.S.C. § 1332. See also Caterpillar Inc. v. Lewis, 519 U.S. 61, 68, 117 S.Ct. 467, 136 L.Ed.2d 437 (1996) (diversity jurisdiction exists only in cases in which the citizenship of each plaintiff is diverse from the citizenship of each defendant).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.